REASONS FOR ALLOWANCE
EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heather Kleinhardt on 11/12/2021.

(Currently amended) A self-position estimation method comprising:
detecting relative positions of targets existing around a moving body relative to the moving body, wherein the targets indicate traveling road boundaries;
estimating, using odometry, a movement amount of the moving body;
correcting the relative positions of the targets by moving the detected relative positions toward a direction opposite to a moving direction of the moving body by the estimated movement amount of the moving body and accumulating the corrected relative positions as target position data;
detecting an amount of slope of a traveling road of the moving body;

estimating a present position of the moving body on an acquired map by collating the selected target position data with known positions of the targets on the acquired map, wherein the acquired map was created prior to and independent of the detection of the relative positions of the targets; and
controlling at least one system of the moving body using the estimated present position of the moving body.

(Previously presented) The self-position estimation method according to claim 1, wherein the target position data of one or more targets in a section up to the present position after having passed through a slope section where the amount of slope is equal to or more than the threshold value is selected to be collated with the map information.

(Previously presented) The self-position estimation method according to claim 2, wherein:
the target position data of one or more targets in a first section where the slope amount is less than the threshold value is collated with the known positions of the targets on the map before entering the slope section to estimate a first position of the moving body before entering the slope section;
the target position data of one or more targets in a second section where the amount of slope is less than the threshold value is collated with the known positions of 
the target position data of the targets in the first section is corrected on a basis of a relative position between the first position and the second position.

(Previously presented) The self-position estimation method according to claim 1, wherein:
when a section where the amount of slope is equal to or more than the threshold value continues for a predetermined length or longer, the target position data of the target in a section where the amount of slope is less than the threshold value is selected to be collated with the map information; and
when the section having the amount of slope equal to or more than the threshold value does not continue for the predetermined length or longer, the target position data of target in the section where the amount of slope is equal to or more than the threshold value is included in the target position data to be collated with the map information.

(Previously presented) The self-position estimation method according to claim 4, wherein the predetermined length is set to be shorter as the amount of slope of the traveling road of the moving body is larger.

(Previously presented) The self-position estimation method according to claim 1, wherein the target position data of one or more targets around the present position of 

(Currently amended) A self-position estimation device comprising:
a target detection sensor configured to detect relative positions of targets existing around a moving body relative to the moving body, wherein the targets indicate traveling road boundaries;
a wheel speed sensor configured to detect a wheel speed of the moving body;
a gyro sensor configured to detect an amount of slope of a traveling road of the moving body; and
a self-position estimation circuit configured to estimate a movement amount of the moving body using a detection result of the wheel speed sensor, correct the relative positions of the targets detected by the target detection sensor by moving the relative positions of the targets toward a direction opposite to a moving direction of the moving body by the estimated movement amount, select, from among the corrected relative positions, target position data of one or more targets in one or more sections having an amount of slope less than a threshold value, and estimate a present position of the moving body on an acquired two-dimensional map by collating the selected target position data with known positions of the targets on the acquired two-dimensional map,
wherein the estimated present position of the moving body is used to control at least one system of the moving body.

(Canceled)

(Currently amended) The self-position estimation method according to claim 1, wherein the travelling road boundaries comprise at least one of a lane marking, a curb, a shoulder, or a guardrail.

(Currently amended) A self-position estimation method comprising:
detecting relative positions of targets existing around a moving body relative to the moving body, wherein the targets indicate traveling road boundaries;
correcting the relative positions of the targets by moving the detected relative positions of the targets toward a direction opposite to a moving direction of the moving body by an estimated movement amount of the moving body since the relative positions were detected;
detecting an amount of slope of the traveling road of the moving body;
ignoring or deleting the corrected relative positions of the targets that correspond to sections where the amount of slope of the road on which the moving body is traveling is greater than or equal to a threshold value;
matching the remaining corrected relative positions of the targets with known positions of the targets on a map acquired from a map database to estimate a present position of the moving body on the map, wherein the map was created prior to and independent of the detection of the relative positions of the targets; and
controlling at least one system of the moving body based on the estimated present position of the moving body.


deleting the corrected relative positions of the targets that correspond to sections where the amount of slope of the moving body on the traveling road is greater than or equal to the threshold value.

(Currently amended) The self-position estimation method according to claim 1, wherein the travelling road boundaries comprise at least one of a curb, a shoulder, or a guardrail.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s invention is in the field of vehicle self-position estimation.
The prior art of record does not teach or render obvious the following limitations 
“detecting relative positions of targets existing around a moving body relative to the moving body, wherein the targets indicate traveling road boundaries;
estimating, using odometry, a movement amount of the moving body;
correcting the relative positions of the targets by moving the detected relative positions toward a direction opposite to a moving direction of the moving body by the estimated movement amount of the moving body and accumulating the corrected relative positions as target position data” and 

Thus claims 1-7 and 9-12 are allowable over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663